Name: Commission Regulation (EC) No 780/2004 of 26 April 2004 on transitional measures pursuant to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the import and transit of certain products from certain third countries (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  animal product;  agricultural policy;  consumption;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32004R0780Commission Regulation (EC) No 780/2004 of 26 April 2004 on transitional measures pursuant to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the import and transit of certain products from certain third countries (Text with EEA relevance) Official Journal L 123 , 27/04/2004 P. 0064 - 0084Commission Regulation (EC) No 780/2004of 26 April 2004on transitional measures pursuant to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the import and transit of certain products from certain third countries(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1774/2002 of 3 October 2002 of the European Parliament and of the Council laying down health rules concerning animal by-products not intended for human consumption(1), as last amended by Commission Regulation (EC) No 668/2004(2), and in particular Article 32(1) thereof,Whereas:(1) Regulation (EC) No 1774/2002 provides for a complete revision of Community rules concerning animal by-products not intended for human consumption, including the introduction of a number of strict requirements. In addition, it provides that appropriate transitional measures may be adopted.(2) In view of the strict nature of those requirements, it has been necessary to provide transitional measures for certain Member States to allow industry sufficient time to adjust. These transitional measures are laid down in a number of Commission decisions and regulations.(3) Commission Regulation (EC) No 812/2003(3), as amended by Regulation (EC) No 2268/2003(4), provides general transitional measures for third countries until 30 April 2004. That Regulation establishes that the Commission shall propose further detailed transitional rules for products for which adequate justification has been provided.(4) Certain third countries have provided adequate justification requesting specific transitional measures. Accordingly, such transition should be provided to enable the continuing implementation by those third-country operators exporting to the Community of current standards concerning the separation of Category 1, 2 and 3 processing plants.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Derogation regarding the importation from third countriesBy way of derogation from Article 29 of Regulation (EC) No 1774/2002, Member States shall accept consignments of products referred to in Annexes VII and VIII of that Regulation, until the dates referred to in Article 2, coming from establishments not meeting the requirements for the separation of Category 1, 2 and 3 processing plants, from the countries listed in Annex I, provided the products meet the minimum conditions in Annex II and are accompanied by a certificate in accordance with Annex III.Article 2Entry into force1. This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.2. It shall apply from 1 May 2004 until 31 October 2005.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 273, 10.10.2002, p. 1.(2) OJ L 112, 19.4.2004, p. 1.(3) OJ L 117, 13.5.2003, p. 19.(4) OJ L 336, 23.12.2003, p. 24.ANNEX ILIST OF THIRD COUNTRIES TO WHICH THE DEROGATION REFERRED TO IN ARTICLE 1 APPLIES1. Australia2. Canada3. China4. USAANNEX IIMINIMUM CONDITIONS CONCERNING THE SEPARATION OF CATEGORY 1, 2 AND 3 PROCESSING PLANTSProducts from processing plants not complying with the requirements for complete separation of Category 1, 2 and 3 processing plants set out in Chapter I(1) of Annex VII to Regulation (EC) No 1774/2002 must at least:(a) have been produced in ways that prevent cross-contamination of Category 3 material with Category 1 and 2 materials; and(b) comply with the rest of the specific requirements set out in paragraphs 3 to 10 of Chapter I of Annex VII to Regulation (EC) No 1774/2002.ANNEX IIIMODEL HEALTH CERTIFICATES FOR THE IMPORTATION FROM CERTAIN THIRD COUNTRIES OF CERTAIN ANIMAL BY-PRODUCTS AND PRODUCTS DERIVED THEREFROMNotes(a) Veterinary certificates shall be produced by the exporting country, based on the models appearing in this Annex III, according to the layout of the model that corresponds to the animal by-products concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country or part thereof.(b) The original of each certificate shall consist of a single page, both sides, or, where more text is required, it shall be in such a form that all pages needed are part of an integrated whole and indivisible.(c) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow other languages, if necessary, accompanied by an official translation.(d) If for reasons of identification of the items of the consignment additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, in each of the pages.(e) When the certificate, including additional schedules referred to in (d), comprises more than one page, each page shall be numbered - (page number) of (total number of pages) - at the bottom and shall bear the code number of the certificate that has been designated by the competent authority on its top.(f) The original of the certificate must be completed and signed by an official veterinarian. In doing so, the competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed (OJ L 13, 16.1.1997, p. 28).(g) The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermark.(h) The original of the certificate must accompany the consignment at the EU border inspection post.(A)>PIC FILE= "L_2004123EN.006701.TIF">>PIC FILE= "L_2004123EN.006801.TIF">>PIC FILE= "L_2004123EN.006901.TIF">(B)>PIC FILE= "L_2004123EN.007001.TIF">>PIC FILE= "L_2004123EN.007101.TIF">(C)>PIC FILE= "L_2004123EN.007201.TIF">>PIC FILE= "L_2004123EN.007301.TIF">(D)>PIC FILE= "L_2004123EN.007401.TIF">>PIC FILE= "L_2004123EN.007501.TIF">>PIC FILE= "L_2004123EN.007601.TIF">(E)>PIC FILE= "L_2004123EN.007701.TIF">>PIC FILE= "L_2004123EN.007801.TIF">>PIC FILE= "L_2004123EN.007901.TIF">(F)>PIC FILE= "L_2004123EN.008001.TIF">>PIC FILE= "L_2004123EN.008101.TIF">>PIC FILE= "L_2004123EN.008201.TIF">(G)>PIC FILE= "L_2004123EN.008301.TIF">>PIC FILE= "L_2004123EN.008401.TIF">